c                           c.


           'The qucct~on peser.kd ?or the oomldarntlcn 0S
       t&L* orfice 15 ttlcthtz the f.33ownnrs tbould sualify3s
       a sotor .fuc;;diotrtbutoruu69r t&n -%xtuto in orcer to
       rooe:oe;rayrmtoi'the roytlt7 9R this nantlar,and use
       tbo aistlllntereoeltcd 8s rvyalty paymnt ti zotorlzod
       fan !asplccents  or mv?rGitp."
            :'ootlcn1 (a), :rticla 70653, venacn'oatnnotxtac
                                                           SiYil
    X4tutf38,defirmu "dFsrrlbutoP pi 23tOf 3aol 08 follows:
        - *~:l.stributor*   chailmxm end includg ,rrCryi)cr-
       soa 1% tas .-tatewoo ref:ooa,      aamrxoturts, ~rodwoo, .
       blaado c.rcotcpouada sxcor -cW1, or ln coy ot!icrsttnncr
       SCQUiXWJ Or pOSWSWS’p4tOr     :uCi   Xnd CXkCtItil-StISdO
       sf tte snw ti ttis .txte;    635 it Still lllaoinolule
       -wry perxoa in'taia Xate who 8!1lpe,tmrtd            or
       Ir.portuncy wtor fuel fnto thle .txtc an3 cake the
       riret saie 0: "lqa 14 tkio .&&c."




                                               .._i
             .Zactioa 2 oi ?rold;;otor:‘uel tax ..ew Lzaes and ides
    a tax upw tho miirat sale* or r&or fuel, aud provides that tbc
    Itaxaball acurw on 8ueh *first a&P.
            'mt1on 1 lo) oi the Act dotkos *zetcm fuela, mid we
    ah&l ost)trmB,ror jwrposes of w10 oginion, ttiat t&z so-cxlle6
    dfrrtillate,prorluaeC.~ec~arps rsll uador tbo cl:ousstaacaaand
    la the wanor outlined in ftnarletter, porecssosru;h phyolosl
    ua6 o:aaaical.xtfdbutcs ax would brff it sdfkir.thin deficition
    0r '%at0r ml*.




,
.   .   ..   -
                 c
                                                                                                                                                        -,.;.
                                                                                                                                            .           . ..
                                                                                                                        1933        , 3.0       4

                                                                                                                                            -       .
                                                                                                                        fr03;        thle       ccsxiusL:n




                                    ;
                      ..        -



        .                       .




                                                                   .   -                                                                                                                          :    .. . ,... ;
                                                                                                                                                                                        .   - l       . _-           -


                           ..           .             2.       -


                                                           -.
                                                            .
                                                                                                                                                                                                                ~._
                                                                                                                                     ..fJ                      .      ..:          . : +A _ _
                                            . .             ..                     :
--                                                                                                                      ;so.          c

                                                  f          ..                                                     .           .
                 -    -.
                                                               .-.                                ..:-
                                                           :       .              . . .
                                                                                                                                                                   -2 .. .. . . -. .’
                                                                                                         .
                      :~~y+tr:;                                ‘._         ;.,.        -1   ‘;.              __ .                                          :       ‘.   ‘.“.’     I
    :             .
                                                           -           .
_                1    . . ..% tiffi
            .-